DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “above 25%-75%”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites “less than or equal to about 0.5”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/803,063, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claim 1 recites the limitation “a first supporting element positioned between the stator and the shaft at a third axial position that is halfway between the first axial position and the second axial position”.
Claim 5 recites the limitation “a second supporting element positioned between the stator and the shaft at a fourth axial position that is halfway between the first axial position and the third axial position”.
Claim 6 recites the limitation “a third supporting element positioned between the stator and the shaft at a fifth axial position that is halfway between the third axial position and the second axial position”.
Claim 16 recites the limitation “a first supporting element positioned between the stator and the low-pressure shaft at a third axial position that is halfway between the first axial position and the second axial position”.
Claim 19 recites the limitation “a second supporting element positioned between the stator and the shaft at a fourth axial position that is halfway between the first axial position and the third axial position to support the shaft on the stator, and a third supporting element positioned between the stator and the shaft at a fifth axial position that is halfway between the third axial position and the second axial position”.
Each of these limitations contains “axial position that is halfway between”. According to Applicant’s remarks made 08/26/2021 support for these limitations comes from Figs. 4-8. Applicant’s remarks state there is corresponding description in the specification; however, language relating to the supporting elements being “halfway between” cannot be found in the specification. When the disclosure gives no indication that the drawings are drawn to scale, it is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). While one of ordinary skill in the art would find that the drawings disclose that the supporting elements are between the cited positions, one of ordinary skill in the art would not find it clear that they are “halfway” between as there is no indication that the drawings are to scale or of the positioning in the disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pikovsky et al. (US PGPub 2017/0145857), hereinafter “Pikovsky”, in view of Raykowski et al. (US PGPub 2015/0176431), hereinafter “Raykowski”.
Regarding claim 1, Pikovsky discloses a power transmission system, comprising:
a shaft (11) (¶26);
a stator (13) disposed within the shaft and substantially concentric with the shaft (¶28);
a first internal bearing (14) disposed between the shaft and the stator at a first axial position that supports the shaft on the stator (¶28);
Pikovsky is silent regarding a second internal bearing disposed between the shaft and the stator at a second axial position that supports the shaft on the stator; and a first supporting element positioned between the stator and the shaft at a third axial position that is halfway between the first axial position and the second axial position and configured to support the shaft on the stator to reduce a vibration of the shaft and allow the shaft to rotate relative to the stator.
However, Raykowski teaches a power transmission system, comprising:
a shaft (22) (¶11);
a stator (¶13);
a first internal bearing (26) disposed between the shaft and the stator at a first axial position (¶¶12-13);
a second internal bearing (30) disposed between the shaft and the stator at a second axial position that supports the shaft on the stator (¶12); and
a first supporting element (A) positioned between the stator and the shaft at a third axial position that is between the first axial position and the second axial position and configured to support the shaft on the stator to reduce a vibration of the shaft and allow the shaft to rotate relative to the stator (See Raykowski Annotated Fig. 1 below).
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    487
    799
    media_image1.png
    Greyscale

Raykowski Annotated Fig. 1
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pikovsky, by including regarding a second internal bearing disposed between the shaft and the stator at a second axial position that supports the shaft on the stator; and a first supporting element positioned between the stator and the shaft at a third axial position that is halfway between the first axial position and the second axial position and configured to support the shaft on the stator to reduce a vibration of the shaft and allow the shaft to rotate relative to the stator, based on the teachings of Raykowski, for the purpose of controlling vibrations (¶¶3,24).
While the combination of Pikovsky and Raykowski teaches that the first supporting element positioned between the stator and the shaft at a third axial position that is between the first axial position and the second axial position, the combination does not explicitly teach that the first supporting element is positioned halfway between. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would require only routine experimentation with a reasonable expectation of success to arrive at a position that would best reduce vibrations. Further, Applicant’s only support for the position being “halfway” comes from the figures; therefore, the disclosure does not include any evidence that the halfway position is critical.

Regarding claim 2, the combination of Pikovsky and Raykowski teaches the shaft is a low-pressure shaft of a turbine engine (Raykowski ¶11).

Regarding claim 3, the combination of Pikovsky and Raykowski teaches a static structure (21), wherein the stator is fixed to the static structure (Pikovsky ¶33).

Regarding claim 4, the combination of Pikovsky and Raykowski teaches at least one shaft bearing outside the shaft and coupled to a periphery of the shaft to facilitate rotation of the shaft and/or dampen vibrational energy imparted on the shaft (Raykowski ¶12).

Regarding claim 5, the combination of Pikovsky and Raykowski teaches a second supporting element (28) positioned between the stator and the shaft at a fourth axial position that is halfway between the first axial position and the third axial position to support the shaft on the stator (¶12 – see claim 1 above regarding the discussion of the “halfway” limitation).

Regarding claim 6, the combination of Pikovsky and Raykowski teaches a third supporting element (B) positioned between the stator and the shaft at a fifth axial position that is halfway between the third axial position and the second axial position (See Raykowski Annotated Fig. 1 above – see claim 1 above regarding the discussion of the “halfway” limitation).

Regarding claim 7, the combination of Pikovsky and Raykowski is silent regarding a diameter of the stator is about 25%-75% of a diameter of the shaft. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. As Pikovsky discloses the stator is within the shaft, inherently the diameter of the stator is less than the diameter of the shaft. It would require only routine experimentation with a reasonable expectation of success to arrive at a diameter of the stator is about 25%-75% of a diameter of the shaft. Further, the disclosure does not include any evidence that the a diameter of the stator is about 25%-75% of a diameter of the shaft is critical.

Regarding claim 16, Pikovsky discloses a gas turbine engine, comprising:
a high-pressure compressor (5’) (¶26);
a combustor (6) (¶26);
a high-pressure turbine (7) (¶26);
a high-pressure shaft connecting the high-pressure compressor and the high-pressure turbine (¶26);
a low-pressure shaft (11) connecting a low-pressure turbine to either a fan rotor or a power equipment (¶26);
a stator (13) disposed within the low-pressure shaft and substantially concentric with the low- pressure shaft (¶28);
a first internal bearing (14) disposed between the low-pressure shaft and the stator at a first axial position that supports the low-pressure shaft on the stator (¶28).
Pikovsky is silent regarding a second internal bearing disposed between the low-pressure shaft and the stator at a second axial position that supports the low-pressure shaft on the stator; and a first supporting element positioned between the stator and the low-pressure shaft at a third axial position that is halfway between the first axial position and the second axial position and configured to support the low-pressure shaft on the stator to reduce a vibration of the shaft and allow the low-pressure shaft to rotate relative to the stator.
However, Raykowski teaches a gas turbine engine, comprising, comprising:
a shaft (22) (¶11);
a stator (¶13);
a first internal bearing (26) disposed between the shaft and the stator at a first axial position (¶¶12-13);
a second internal bearing (30) disposed between the shaft and the stator at a second axial position that supports the shaft on the stator (¶12); and
a first supporting element (A) positioned between the stator and the shaft at a third axial position that is between the first axial position and the second axial position and configured to support the shaft on the stator to reduce a vibration of the shaft and allow the shaft to rotate relative to the stator (See Raykowski Annotated Fig. 1 above).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pikovsky, by including regarding a second internal bearing disposed between the shaft and the stator at a second axial position that supports the shaft on the stator; and a first supporting element positioned between the stator and the shaft at a third axial position that is halfway between the first axial position and the second axial position and configured to support the shaft on the stator to reduce a vibration of the shaft and allow the shaft to rotate relative to the stator, based on the teachings of Raykowski, for the purpose of controlling vibrations (¶¶3,24).
While the combination of Pikovsky and Raykowski teaches that the first supporting element positioned between the stator and the shaft at a third axial position that is between the first axial position and the second axial position, the combination does not explicitly teach that the first supporting element is positioned halfway between. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would require only routine experimentation with a reasonable expectation of success to arrive at a position that would best reduce vibrations. Further, Applicant’s only support for the position being “halfway” comes from the figures; therefore, the disclosure does not include any evidence that the halfway position is critical.

Regarding claim 17, the combination of Pikovsky and Raykowski teaches a gearbox (9) coupled between the low-pressure turbine and the fan rotor (Pikovsky ¶26).

Regarding claim 18, the combination of Pikovsky and Raykowski teaches an intermediate pressure compressor and an intermediate pressure turbine, wherein the combustion gases from the high-pressure turbine go through the intermediate- pressure turbine before flowing down to the low-pressure turbine (Pikovsky ¶26).

Regarding claim 19, the combination of Pikovsky and Raykowski teaches a second supporting element (28) positioned between the stator and the shaft at a fourth axial position that is halfway between the first axial position and the third axial position to support the shaft on the stator stator (¶12 – see claim 16 above regarding the discussion of the “halfway” limitation), and
a third supporting element (B) positioned between the stator and the shaft at a fifth axial position that is halfway between the third axial position and the second axial position (See Raykowski Annotated Fig. 1 above – see claim 16 above regarding the discussion of the “halfway” limitation).

Claims 8-11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pikovsky in view of Raykowski in further view of Bos et al. (US PGPub 2002/0067871), hereinafter “Bos”.
Regarding claim 8, the combination of Pikovsky and Raykowski are silent regarding the first supporting element comprises an oil squeeze film damper, an oil journal bearing, a bumper or a combination thereof.
However, Bos teaches a supporting element comprising an oil squeeze film damper, a bumper, or a combination thereof (¶¶41,44-47).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pikovsky, by the supporting element comprising an oil squeeze film damper, a bumper, or a combination thereof, based on the teachings of Bos, for the purpose of damping forces and providing a leaktight seal (¶¶6,26).

Regarding claim 9, the combination of Pikovsky, Raykowski, and Bos teaches the first supporting element comprises an oil squeeze film damper surrounding and fixed on the stator and a bearing coupled to the oil squeeze film damper and rotatable along with the shaft, relative to the stator and the squeeze film damper (Pikovsky ¶¶31-33; Bos ¶¶41,44-47).

Regarding claim 10, the combination of Pikovsky, Raykowski, and Bos teaches an oil lubrication system coupled to the oil squeeze film damper and configured to supply oil to the oil squeeze film damper and the bearing for damping and lubrication (Pikovsky ¶¶35-40).

Regarding claim 11, the combination of Pikovsky, Raykowski, and Bos teaches the oil lubrication system comprises a delivery pipe at least partially located within the stator and configured to provide oil to the oil squeeze film damper, and a scavenge pipe at least partially located within the stator and configured to collect oil within the shaft to prevent oil leakage (Pikovsky ¶¶35-40).

Regarding claim 14, the combination of Pikovsky, Raykowski, and Bos teaches the first supporting element comprises a bumper (30) coupled to the stator, and the bumper is made of a viscoelastic damper with a low friction coating, wherein the coefficient friction of the low friction coating is less than or equal to about 0.5 (¶¶41,44-47 – while Bos does not explicitly disclose the coefficient of friction of the low friction coating, Bos discloses the coating is carbin which has a known coefficient of friction ranging from 0.1 to 0.5).

Regarding claim 20, the combination of Pikovsky, Raykowski, and Bos teaches the low friction coating is selected from a graphite coating, a dry film lubricant coating and a combination thereof (Bos ¶33).

Regarding claim 20, the combination of Pikovsky and Raykowski are silent regarding the first supporting element comprises an oil squeeze film damper, an oil journal bearing, a bumper or a combination thereof.
However, Bos teaches a supporting element comprising an oil squeeze film damper, a bumper, or a combination thereof (¶¶41,44-47).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Pikovsky, by the supporting element comprising an oil squeeze film damper, a bumper, or a combination thereof, based on the teachings of Bos, for the purpose of damping forces and providing a leaktight seal (¶¶6,26).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pikovsky in view of Raykowski in further view of Mutafis et al. (US Patent No. 6,415,017), hereinafter Moutafis.
Regarding claim 12, the combination of Pikovsky and Raykowski is silent regarding the first supporting element comprises an oil journal bearing coupled to the stator.
However, Pikovsky teaches a supporting element comprising ball bearings. It is well known in the art that oil journal bearings are obvious alternatives to ball bearings, as taught by Moutafis (Col 28 lines 13-17). Replacing the ball bearings in Pikovsky would require only a simple substitution of a journal bearing for a ball bearing whgoaich would yield predictable results.

Regarding claim 13, the combination of Pikovsky, RaPykowski, and Moutafis teaches an oil lubrication system coupled to the oil journal bearing and configured to supply oil to the oil journal bearing for lubrication (Pikosvsky ¶¶35-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747